DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.

Allowable Subject Matter
Claims 1 – 4, 7 – 12, 15 – 20, and 22 – 24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 



LUO discloses receiving first data packet, comparing the data amount of data packets in a cache queue with a set data amount threshold value by a comparing unit, where the data packet is aggregated in the cache queue to generate an aggregated data packet when the comparison result 

CHU discloses processing circuit generates a frame that has an extended subtype under a control type, configures a MAC header of the frame to indicate an extended control frame format, and configures a field of the frame to be an extended subtype field according to the extended control frame format to carry an identification for the extended subtype. However, CHU does not explicitly disclose “determining that an encapsulation operation is to be performed on the data packet; performing the encapsulation operation on the data packet; storing the encapsulated data packet in a buffer with one or more other data packets; and in response to determining that the number of data packets stored in the buffer exceeds a threshold number, generating an extended data packet using the encapsulated data packet and at least a subset of the 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “determining information associated with an attribute of a data packet from a source device; determining, based on the information, a target operation to be performed on the data packet; performing the target operation on the data packet; and causing the data packet on which the target operation has been performed to be sent to a target device of the data packet; wherein performing the target operation on the data packet comprises: determining that an encapsulation operation is to be performed on the data packet; performing the encapsulation operation on the data packet; storing the encapsulated data packet in a buffer with one or more other data packets; and in response to determining that the number of data packets stored in the buffer exceeds a threshold number, generating an extended data packet using the encapsulated data packet and at least a subset of the other data packets in the buffer, wherein the extended data packet has a data volume greater than the encapsulated data packet and has a corresponding extended target address, and wherein causing the data packet to be sent comprises: causing, based on the extended target address of the extended data packet, the extended data packet to be sent to a network device corresponding to the extended target address of the extended data packet, wherein the network device extracts the data packet from the extended data packet and sends the data packet to the target device based on a target address of the data packet” as recited in Claim 1. Similar limitations are presented in the amended independent Claims 9, and 17.

Dependent claims 2 – 4, 7 – 8, 10 – 12, 15 – 16, 18 – 20, and 22 – 24 further limit the allowed independent claims 1, 9, and 17. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
POTTER et al – a forwarding engine adds and removes headers from packets using a packet header buffer, where the context in the packet header buffer is stored and then processed to generate an extended packet header that is longer than the original packet header
LINK et al – extending an IP packet to add a routing script, wherein routing requirements and decisions of a client are stored in the routing script; extending client 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468